MAINE SUPREME JUDICIAL COURT                                                     Reporter of Decisions
Decision: 2021 ME 3
Docket:   SRP-20-13
Argued:   November 18, 2020
Decided:  January 14, 2021

Panel:        MEAD, GORMAN, JABAR, HUMPHREY, and CONNORS, JJ.



                                        STATE OF MAINE

                                                  v.

                                       ANTHONY S. LENG


CONNORS, J.

         [¶1] Anthony S. Leng appeals from his sentence after pleading guilty to

the intentional and knowing murder of his wife. See 17-A M.R.S. § 201(1)(A)

(2020). He argues that the sentencing court (Cumberland County, Horton, J.)

misapplied the first step of the sentencing analysis required by statute, see

17-A M.R.S. § 1252-C (2018),1 by not adequately comparing the circumstances

of his crime to the circumstances of other defendants who had committed

similar murders. We affirm Leng’s sentence.




   1 In 2019, Maine’s sentencing statutes were repealed and replaced. See P.L. 2019, ch. 113, §§ A-1,

A-2 (emergency, effective May 16, 2019). Title 17-A M.R.S. § 1252-C (2018), which was in effect at
the time of Leng’s crime, was replaced by 17-A M.R.S. § 1602(1) (2020). The differences between the
statutes had no effect on the trial court’s sentence or this appeal. See State v. Treadway, 2020 ME 127,
¶ 13 n.4, --- A.3d ---.
2

                                I. BACKGROUND

      [¶2] The following undisputed facts are drawn from the State’s summary

of the evidence that it would have presented had the matter proceeded to trial.

See State v. Lord, 2019 ME 82, ¶ 3, 208 A.3d 781; M.R.U. Crim. P. 11(b)(3), (e).

      [¶3] On January 7, 2018, shortly before 10:00 p.m., Leng and his wife

arrived home after watching a football game at a friend’s house. Their ten- and

fifteen-year-old sons were already home. Almost immediately after Leng and

his wife entered the kitchen, their younger son, who was in the living room,

heard a single gunshot followed by more gunshots. He heard his mother say

“ah,” believed he heard her fall to the floor, and heard his father crying. He also

smelled the odor of gun powder. The younger son went into the kitchen where

he saw his father standing by the refrigerator. He then saw his mother lying on

the floor next to blood and a gun, and he screamed.

      [¶4] The older son, who was upstairs getting ready to take a shower,

heard his parents arrive home and then almost immediately heard a gunshot, a

pause, and then more gunshots. He ran downstairs where he saw his brother

in the living room with his head buried in the couch. The older son asked his

father what he had done, to which Leng replied, “I just killed your mother.” The

older son picked up his brother and ran outside. Once outside, the older son
                                                                                3

went to the door that led into the kitchen and looked through the window. He

saw his mother lying on her stomach on the floor with her empty hands by her

side and his father’s gun on the floor near his mother. The older son called 9-1-1

and told the operator that his father had killed his mother and that he and his

brother were hiding outside. He stayed on the line until police arrived, at which

time both children ran barefoot to the police.

      [¶5] After shooting his wife, Leng also called 9-1-1. He provided the

address but answered no further questions and made wailing sounds. From the

time the first 9-1-1 call was placed until his surrender to police, Leng remained

alone in the house for fifteen minutes.

      [¶6] When police entered the home, they found the victim lying on her

right side on the kitchen floor. Her purse was still on her arm, and her keys

were under her body. The victim had a knife in her right hand and eight other

knives grouped around her head and on top of her hair. When the police found

the handgun on the floor near the victim, the slide was in a locked back position,

indicating that all of the ammunition in the gun had been spent, and a

manually-activated red dot laser was in the on position. The police collected

ten casings and ten bullets or bullet fragments, and they discovered multiple

bullet holes less than six inches above the floor in the cabinet door next to the
4

victim’s head. Shards from the cabinet door were found on the victim’s hair and

coat.

        [¶7] The victim’s autopsy revealed that she had died as a result of

multiple gunshot wounds to her head and neck. Of significance, the medical

examiner determined that one of the six shots that struck the victim had

entered the right side of her face, which was the side facing the floor when

police arrived and was the only wound that travelled in a “slightly right to left

and downward” path. Based on the medical examiner’s report, witnesses’

reports of a pause between gunshots, and the physical evidence at the scene,

police determined that the victim was first shot when she was in an upright

position and then shot several more times after she had collapsed to the floor.

        [¶8] On January 16, 2018, the State filed a complaint charging Leng with

murdering his wife, to which he pleaded not guilty. In February 2018, Leng was

indicted by the grand jury on one count of intentional and knowing murder,

17-A M.R.S. § 201(1)(A).

        [¶9] In September 2019, after the State agreed to recommend a sentence

not to exceed forty years in prison, Leng changed his plea to guilty. After
                                                                                                   5

following the procedure prescribed in M.R.U. Crim. P. 11(b)-(e), the court

accepted Leng’s guilty plea.2

       [¶10] The court held a sentencing hearing three months later.                              It

considered the parties’ oral arguments; the parties’ written memoranda, which

referenced sentences in seven other cases that either the State or Leng, or both,

deemed comparable; a statement from Leng accepting responsibility for the

murder and apologizing to his children; and several victim impact statements.3

       [¶11] With respect to the basic sentence, the parties differed markedly

in their recommendations. The State urged a basic sentence of sixty years’

imprisonment, arguing that the presence of children during the murder would

justify the imposition of a life sentence; Leng committed the “ultimate act of

domestic violence” after years of threatening to kill the victim, just as she was

preparing to leave him; and his staging of the crime scene to create the

appearance that the victim was responsible for her own murder was




   2During the Rule 11 hearing, the court asked Leng twice whether he understood that his sentence
could range anywhere between the minimum mandatory sentence of twenty-five years’
imprisonment to the agreed-upon “cap” of forty years, to which Leng repeatedly answered that he
understood. See M.R.U. Crim. P. 11(c)(1); 17-A M.R.S. § 1251(1) (2018).
   3 The adult daughter of Leng and the victim submitted a written letter to the court describing the
physical and verbal abuse that Leng had inflicted on the daughter during her childhood. The court
referred to this letter at sentencing when discussing the effect that the victim’s death had on her
children.
6

particularly “cruel and callous.” In contrast, Leng urged the court to set the

basic sentence at thirty-five years’ imprisonment, citing several comparable

cases and arguing that “[t]his was not a life sentence case.” The State and Leng

recommended final sentences of forty years and thirty years, respectively.

        [¶12] In pronouncing its sentence, the court began with the purposes of

sentencing, drawing special attention to the goals of eliminating inequalities in

sentencing by considering sentences imposed in similar cases, encouraging

individualization of sentencing, and recognizing “domestic violence as a serious

crime.” 17-A M.R.S. § 1151 (2018).4 The court also acknowledged that the

minimum mandatory sentence for murder is twenty-five years’ imprisonment

and that the maximum sentence is life imprisonment, which, the court noted,

could have been imposed here where the crime was the murder of a parent in

the presence of that parent’s children.

        [¶13] After these remarks, the court set the basic sentence at fifty to

fifty-five years.     In formulating the basic sentence, the court took into

consideration several factors: (1) the murder was a crime of domestic violence;

(2) Leng’s previous threats to kill the victim could be taken as evidence that he



    4 Title 17-A M.R.S. § 1151 (2018) was repealed and replaced with 17-A M.R.S. § 1501 (2020).
P.L. 2019, ch. 113, §§ A-1, A-2.
                                                                                   7

had formulated the intent to murder the victim before that day; (3) Leng shot

the victim several times, including after she had fallen to the floor; (4) the

victim’s children were not only present in the home at the time of the murder

but saw their mother’s lifeless body on the floor as they left the house in a panic;

and (5) Leng staged the crime scene to make it appear as though he acted in

self-defense, thereby casting blame on the victim for her own death. The court

stated that in addition to the basic sentences in the cases presented by the

parties, it also considered a case over which it had presided involving a

conviction for domestic-violence-related murder in the presence of children in

which the court had set the basic sentence at fifty to fifty-five years.

      [¶14] After considering aggravating and mitigating factors, the court

arrived at a final sentence of forty years in prison.5 The court stated that

although the forty-year sentence was “entirely appropriate in this case, the

sentence in the absence of a plea agreement might have been more.”

      [¶15] Leng applied to the Sentence Review Panel, seeking leave to appeal

from his sentence on the assertion that the court erred in setting the basic




  5   The court also ordered Leng to pay $5,100 to the Victims’ Compensation Fund for
reimbursement of the victim’s funeral expenses.
8

sentence, leading to an excessive final sentence.               The Panel granted his

application. See M.R. App. P. 20; 15 M.R.S. §§ 2151-2153 (2020).

                                     II. DISCUSSION

         [¶16] Leng argues that the court failed to conduct a proper comparison

of the circumstances of his crime to similar murders. He asserts that the court’s

reliance upon a single case over which the court had presided is inadequate and

does not serve the goal of consistency in sentencing.

A.       Standard of Review

         [¶17] In a murder case, the sentencing court employs a two-step process.

State v. Hayden, 2014 ME 31, ¶ 17, 86 A.3d 1221; 17-A M.R.S. §§ 1201(1)(A),

1252-C (2018).6 “In the first step, the court determines the basic period of

incarceration, and in the second, the maximum period of incarceration.”

Hayden, 2014 ME 31, ¶ 17, 86 A.3d 1221. We review the determination of the

basic sentence for misapplication of legal principles and abuse of the court’s

sentencing power. State v. Nichols, 2013 ME 71, ¶ 13, 72 A.3d 503.




     Title 17-A M.R.S. § 1201(1)(A) (2018) was repealed and replaced by 17-A M.R.S. § 1602(2)
     6

(2020). P.L. 2019, ch. 113, §§ A-1, A-2.
                                                                                9

B.    Comparable Cases

      [¶18] To determine the basic period of incarceration, a sentencing court

considers “the particular nature and seriousness of the offense as committed

by the offender.” 17-A M.R.S. § 1252-C(1). The court “examines the crime, the

defendant’s conduct in committing it, and looks at other sentences for similar

offenses.” Hayden, 2014 ME 31, ¶ 18, 86 A.3d 1221 (alteration and quotation

marks omitted). Consideration of comparable sentences, however, is at the

discretion of the court. Nichols, 2013 ME 71, ¶¶ 16-20, 72 A.3d 503; see also

State v. Stanislaw, 2013 ME 43, ¶ 21, 65 A.3d 1242 (stating that the court

examines, at its discretion, other sentences for similar offenses); State v. Basu,

2005 ME 74, ¶ 23, 875 A.2d 686 (stating that the court may consider similar

conduct of other offenders in deciding the basic sentence). “[T]here may be

times when appropriate case comparisons would advance the sentencing

principle of eliminating significant unjustified inequalities in sentences,” but

“[t]he court has wide discretion in determining the sources and types of

information to consider when imposing a sentence.” State v. Reese, 2010 ME 30,

¶ 28, 991 A.2d 806.

      [¶19] Leng’s contention that the sentencing court relied on only one case

is not supported by the record. Although the court’s commentary during this
10

part of the analysis was brief, the court expressly stated that it had considered

the basic sentences in the cases presented by the parties as well as a similar

case over which the court had presided. The court was not required, however,

to conduct a comparison of Leng’s case to similar cases at all—let alone provide

an exhaustive enumeration of analogous cases—before setting the basic

sentence. See Nichols, 2013 ME 71, ¶ 20, 72 A.3d 503 (“While it is permissible

for the sentencing court to consider comparable sentences at the first step if

appropriate, neither the statute nor our case law mandate it.”). Thus, we find

no error.

C.       Sentencing

         [¶20] The term of imprisonment imposed for a conviction for murder

can range from twenty-five years to life. 17-A M.R.S. § 1251 (2018).7 “When a

court imposes a basic sentence at or near the maximum, it does not misapply

sentencing principles if it finds the defendant’s conduct most serious as

compared to other means of committing the crime within that same range.”

Hayden, 2014 ME 31, ¶ 18, 86 A.3d 1221 (alterations and quotation marks

omitted).



     7Title 17-A M.R.S. § 1251 (2018) was repealed and replaced by 17-A M.R.S. § 1603 (2020).
P.L. 2019, ch. 113, §§ A-1, A-2.
                                                                               11

      [¶21] Here, the court properly considered the presence of the victim’s

children at the murder in setting the basic sentence at the higher end of the

range. In State v. Waterman, 2010 ME 45, ¶ 46, 995 A.2d 243, we observed that

children exposed to violence are at risk of physical, neurological, psychological,

and developmental harm. Because of the “severe collateral impact on children,”

we stated that the presence of children at or close to the scene of a murder is

“an aggravating circumstance that could raise a defendant’s homicidal conduct

to ‘most serious.’”   Id. (quoting State v. Hutchinson, 2009 ME 44, ¶ 42,

969 A.2d 923). We recently reaffirmed this principle in State v. Weyland,

2020 ME 129, ¶ 36, 240 A.3d 841, in which we concluded that “children

witnessing ‘horrific violence’ exacted upon one parent by another is a

significant factor in a sentencing decision.” See also State v. Diana, 2014 ME 45,

¶¶ 38-39, 89 A.3d 132; Nichols, 2013 ME 71, ¶ 28, 72 A.3d 503.

      [¶22]   Next, the court appropriately recognized that the domestic

violence nature of the murder was a factor to be given special consideration in

sentencing. See Nichols, 2013 ME 71, ¶ 29, 72 A.3d 503 (concluding that murder

committed as an act of domestic violence is “an objective factor properly

considered in the first step of the sentencing analysis”). Effective two months

before Leng murdered his wife, the Legislature amended 17-A M.R.S. § 1151,
12

establishing as a goal of sentencing “[t]o recognize domestic violence as a

serious crime against the individual and society.” P.L. 2017, ch. 105, § 3

(effective Nov. 1, 2017) (codified at 17-A M.R.S. § 1151(9) (2018)).

Acknowledging the recent statutory amendment,8 the sentencing court stated

that it “intend[ed] to keep that particular goal of sentencing in mind as [it]

proceeded with the analysis.”

       [¶23] Finally, the court properly considered other factors in setting the

basic sentence, including that Leng had threatened to kill his wife on numerous

occasions before he murdered her, thereby demonstrating that he had formed

the intent to commit murder at some earlier time, and that he had staged the

crime scene to make the victim of his abuse appear to be the aggressor.

       [¶24]      In sum, the court followed proper sentencing procedures,

appropriately exercised its discretion in determining the sources and types of

information to consider, and thoughtfully considered the relevant facts and

sentencing principles in determining Leng’s sentence.

       The entry is:
                   Sentence affirmed.


   8 Notably, several months after the murder occurred, the Legislature repealed and replaced

17-A M.R.S. § 1251, prescribing the length of a sentence for a murder conviction, to require courts to
“assign special weight” when the victim was “a family or household member” and “a victim of
domestic violence committed by the convicted person.” P.L. 2017, ch. 374, § 1 (effective Aug. 1, 2018)
(codified at 17-A M.R.S. § 1251(2)(C) (2018)).
                                                                                 13




James R. Gioia, Esq., Fairfield & Associates, P.A., Portland, and Peter J. Cyr, Esq.
(orally), Law Offices of Peter J. Cyr, Portland, for appellant Anthony S. Leng

Aaron M. Frey, Attorney General, and Donald W. Macomber, Asst. Atty. Gen.
(orally), Office of the Attorney General, Augusta, for appellee State of Maine


Cumberland County Unified Criminal Docket docket number CR-2018-201
FOR CLERK REFERENCE ONLY